


COURT OF APPEAL FOR ONTARIO

CITATION: Tree-Techol Tree Technology and Research Company
    Inc. v. VIA Rail Canada Inc., 2017 ONCA 894

DATE: 20171121

DOCKET: M48486 (C63445)

MacFarland, Hourigan and Benotto JJ.A.

BETWEEN

Tree-Techol Tree Technology and Research Company
    Inc., 1374007 Ontario Ltd. And Bryan M. McNair

Plaintiffs/Respondents

(Responding Parties)

and

VIA Rail Canada Inc. and Canadian National
    Railway Company

Defendants/Respondents

(Responding Parties)

Bronwyn N. Martin and B. Robin Moodie, for the
    appellant/ moving party Intact Insurance Company

Tom Hanran, for the responding parties VIA Rail Canada
    Inc. and Canadian National Railway Company

E. Savas, for the responding parties Tree-Techol Tree
    Technology and Research Company Inc., 1374007 Ontario Ltd. And Bryan M. McNair

Heard in writing

ENDORSEMENT

[1]

The moving party, the non-party in the
    litigation moved before the chambers judge for directions: that the costs order
    of the Court of Appeal and the costs order of Justice Gordon be payable within
    thirty(30) days of the date on which the appeal of this matter was heard.

[2]

The chambers judge quite properly transferred
    the motion to the panel that had heard and dismissed the appeal, for oral
    reasons given at the time, and ordered that the motion be dealt with in
    writing.

[3]

Any confusion or misunderstanding in relation to
    a costs order should always be clarified, where possible, by the court that
    made the order. Here, the costs are payable forthwith. There was no request for
    any order to the contrary and none was made. Accordingly, the costs that are
    the subject of this motion were due and payable on October 26, 2017, the day
    the appeal was dismissed.

[4]

Costs of this motion, including the attendance before
    the chambers judge are to the respondent, Tree-Techol fixed in the sum of
    $2,000.00 inclusive of disbursements and HST. And lest there be any further
    confusion these costs too are payable forthwith.

J. MacFarland J.A.

C.W. Hourigan J.A.

M.L. Benotto J.A.


